Citation Nr: 1026097	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for residual 
scarring of the right thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1969 to August 
1971.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record indicates that the Veteran was provided an examination 
in October 2005; however, that examination was inadequate for 
rating purposes.  Specifically, while the examiner noted that the 
wound on the Veteran's right thigh was without "skin defect," 
"skin ulceration or breakdown," and was "well-healed,"  she 
apparently did not actually physically examine the wound.  

Since the examiner did not physically examine the wound, the 
examiner's description of the wound is inadequate for evaluation 
purposes.  Therefore, the Veteran should be afforded an 
examination for the purpose of determining the current severity 
of his residual scarring.  

In a May 2010 written brief, the Veteran's representative noted 
that the Veteran was likely uncomfortable disrobing in front of 
an examiner of the opposite sex.  The representative therefore 
requested that any further examination be performed by "an 
elderly examiner male examiner, preferably one with authentic 
avuncular traits."  

While there is no guarantee of the age or the personality traits 
of the examiner, the Board will request that a male examiner 
perform the examination if possible; however, the Veteran is 
cautioned that failure to cooperate with any examiner provided 
may have a negative effect on the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
Nashville, Tennessee, Medical Center for the 
period from March 2004 to the present.  

2.  Schedule the Veteran for an examination 
to determine the current level of severity of 
his residual scarring.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  

If possible, the examination should be 
conducted by a male examiner.  If the Veteran 
is unwilling to allow the examiner to 
physically examine the right thigh, the 
examiner should explain that fact in the 
report of the evaluation.  

Any testing deemed necessary should be 
performed, to include objective tests for 
pain, tenderness, and instability.  All 
characteristics of the residual scarring 
should be noted in the report of the 
evaluation.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


